Citation Nr: 1145943	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-30 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include a disorder manifested by schizophrenia.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for a nervous condition.  However, the Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue as above.

The Veteran requested a hearing before a member of the Board, which was scheduled for October 17, 2011.  The record indicates that the Veteran failed to appear for his hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  An unappealed March 1988 rating decision denied service connection for a nervous condition.

2.  The evidence received since the March 1988 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.

3.  The Veteran has been shown to currently have an acquired psychiatric disorder that is related to his military service.  


CONCLUSIONS OF LAW

1.  The March 1988 rating decision, which most recently denied entitlement to service connection for a nervous condition, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011).

2.  The evidence received subsequent to the March 1988 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by schizophrenia.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.

Although the RO reopened and denied the Veteran's claim in a March 2011 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  

The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VCAA notice letters were sent to the Veteran regarding his service connection claim in December 2005 and April 2006.  These letters appear to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letters in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced April 2006 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is reopening the Veteran's claim and granting the service connection claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.
Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Analysis

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).
A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claim to Reopen

As discussed above, before the Board can evaluate the merits of a previously denied claim, it must first determine whether the Veteran has submitted new and material evidence with respect to that claim after the last final denial.  In this case, the last final denial is the unappealed March 1988 rating decision.

In a January 1988 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition because "[o]rigin of an acquired nervous condition on active duty is not demonstrated in the evidence."  The Veteran was informed of the January 1988 rating decision and of his appeal rights by a letter from the RO dated in February 1988.  The Veteran subsequently submitted medical evidence pertaining to his claim, and the RO continued the denial of his claim in a March 1988 rating decision because "[t]hese records do not constitute a basis for a finding of service incurrence of [an] acquired nervous condition."  The Veteran did not file a timely appeal as to the March 1988 rating decision, and the decision became final. 

When the Veteran's claim was denied by the RO in January and March 1988, the evidence included his service treatment records as well as postservice private treatment records.

The Veteran's service treatment records documented treatment for problems of low self-esteem and feelings of social inadequacy in January 1979.  At that time, the Veteran reported a fear of rejection and "abnormal" behavior, and group therapy was recommended.  A subsequent service treatment record dated in June 1979 documented the Veteran's continued complaints of coping with his military duties as a cook and his inability to control consuming alcohol.  Upon mental health examination of the Veteran, the examiner noted that the Veteran was slightly anxious, but calm and cooperative; had genuine interest in helping self; appearance was neat and oriented; intact memory; affect within normal limits; no paranoid ideation or looseness; no presence of psychoses, hallucination, delusion, or suicidal ideation; poor insight and judgment; and above average intelligence.  The examiner diagnosed the Veteran with a lack of self-esteem and recommended that he reduce his workload.  Additionally, the Veteran reported feelings of depression or excessive worry as well as treatment for a self-esteem disorder on his June 1980 report of medical history.  

Postservice private treatment records dated September 1987 documented the Veteran's treatment for anxiety, including use of medication.  At that time, he was diagnosed with obsessive compulsive disorder, schizotypal personality disorder, history of alcohol dependence, and history of polysubstance abuse.  

In November 2005, the Veteran requested that his claim be reopened.  After the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim, this appeal followed.  The evidence added to the record since the April 2007 rating decision consists of the Veteran's statements, private treatment records dated from May 1990 to October 2001, postservice VA treatment records dated from September 1987 to March 2011, and a VA examination dated in June 2008.  This evidence will be analyzed below.

The RO denied the Veteran's claim in 1988 because the evidence did not indicate a relationship between the Veteran's diagnosed acquired psychiatric disorder and his military service.  The unappealed March 1988 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  As explained above, the Veteran's claim for service connection may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., after March 1988] evidence bears directly and substantially upon the specific matter under consideration.  

In reviewing the evidence added to the claims folder since the March 1988 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim, specifically evidence demonstrating a relationship between the Veteran's acquired psychiatric disorder and his military service.  

In particular, H.S., M.D., noted in a December 2009 letter that "it is as likely as not that [the Veteran's] psychiatric condition as documented 1977-1979 while [he] was in service marked the initial onset of [his] currently diagnosed schizophrenia."  

In short, the additionally submitted evidence showing a relationship of the Veteran's current acquired psychiatric disorder to his military service serves to fulfill the crucial, but heretofore missing, element of medical nexus.  As such, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concludes that new and material evidence pertaining to the existence of a relationship of an acquired psychiatric disorder to military service has been submitted.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is reopened.

The Board has reopened the Veteran's claim and is considering moving forward to discuss the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.

Because the Board is granting the Veteran's claim, there is no prejudice to the Veteran in the Board's consideration of his claim on the merits.  

Claim for Service Connection

The Board notes that the Veteran's June 1980 service report of medical history noted an adolescent adjustment reaction, and that he was on psychiatric medication.    To the extent that there is a question as to whether the Veteran had a preexisting acquired psychiatric disorder that was aggravated by his military service, the Board notes that no psychiatric disorder was diagnosed on the Veteran's November 1975 service enlistment examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the psychiatric disorder pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board observes that there is no competent medical evidence of an acquired psychiatric disorder which pre-existed the Veteran's period of active military duty.  Although the Veteran's service treatment records document treatment for low self-esteem and depression, there is no indication that the Veteran had a pre-existing acquired psychiatric disorder.  In this regard, the Board notes that a postservice VA treatment letter from Dr. H.S. dated in December 2009 indicates that the Veteran's diagnosed schizophrenia manifested during the Veteran's military service.   Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-existed service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he contends is due to his military service.  See, e.g., the Veteran's notice of disagreement dated in May 2007.  

As to Hickson element (1), the record contains conflicting medical opinions which address the issue of whether the Veteran currently suffers from an acquired psychiatric disorder.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board observes that Dr. H.S. reported in a December 2009 VA treatment letter that he has treated the Veteran since 2002 for schizophrenia.  His rationale for his diagnosis was based on examinations of the Veteran which revealed lower than expected social and occupational functioning, odd and eccentric behaviors, and the presence of paranoid delusions as well as consideration of the Veteran's medical history.  Additionally, the remainder of the medical evidence of record indicates several diagnoses of an acquired psychiatric disorder, to include schizophrenia and depression.  See, e.g., a VA treatment record dated in January 2011. 
In contrast to the above diagnoses, the Board notes that the Veteran was afforded a VA psychological examination in June 2008.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with schizotypal personality disorder as well as alcohol dependence and polysubstance abuse in remission.  [The Board notes that personality disorders are considered to be congenital or developmental abnormalities, not disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  Further, service connection may not generally be granted for alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011); see also VAOPGPREC 2-97 (January 16, 1997).]  The VA examiner reported that that the diagnosed schizotypal personality disorder "originates early in life and is not seen to be caused by the [V]eteran's participation in military service."  His rationale was based on a review of the Veteran's claims folder, examination of the Veteran, and consideration of the Veteran's entire medical history.  

The opinion of Dr. H.S. and other medical evidence of record documenting a diagnosis of schizophrenia as well as the opinion of the VA examiner diagnosing schizotypal personality disorder appear to have been based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Given both positive and negative opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran currently suffers from an acquired psychiatric disorder.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  As such, Hickson element (1) is satisfied.

With regard to Hickson element (2), the Veteran's service treatment records documented treatment for problems of low self-esteem and feelings of social inadequacy in January 1979.  At that time, the Veteran reported a fear of rejection and "abnormal" behavior, and group therapy was recommended.  A subsequent service treatment record dated in June 1979 documented the Veteran's continued complaints of coping with his military duties as a cook and his inability to control consuming alcohol.  Upon examination of the Veteran, the examiner noted that the Veteran was slightly anxious, but calm and cooperative; had genuine interest in helping self; appearance was neat and oriented; intact memory; affect within normal limits; no paranoid ideation or looseness; no presence of psychoses, hallucination, delusion, or suicidal ideation; poor insight and judgment; and above average intelligence.  The examiner diagnosed the Veteran with a lack of self-esteem and recommended that he reduce his workload.  Additionally, the Veteran reported feelings of depression or excessive worry as well as treatment for a self-esteem disorder on his June 1980 report of medical history.  Therefore, the Veteran's service treatment records indicate evidence of in-service treatment for low self-esteem and depression.  As such, Hickson element (2) is arguably met.

Turning to element (3), medical nexus, for reasons expressed immediately below the Board finds that the competent and probative evidence in this case shows that there exists a relationship between the Veteran's diagnosed acquired psychiatric disorder and his military service, and that service connection is therefore warranted.  

Specifically, Dr. H.S. reported in a December 2009 treatment record that "it is as likely as not that [the Veteran's] psychiatric condition as documented [in] 1977-1979 while [he] was in service marked the initial onset of [his] currently diagnosed schizophrenia."  His rationale was based on a review of the Veteran's medical history, specifically the Veteran's in-service mental health evaluation and treatment for low self-esteem discussed above, as well as examination of the Veteran and diagnosis of schizophrenia.  He also noted that schizophrenia typically has its onset in late adolescence or early adulthood and common early symptoms of the disorder include disturbances in cognition, impairments in social and occupational functioning, and odd or eccentric behaviors.  However, given the course of the Veteran's illness including hospitalizations and eventual development of paranoid delusional thinking, Dr. H.S. concluded that it is at least as likely as not that the Veteran's in-service treatment for low self-esteem and depression marked the initial onset of his current schizophrenia.     
The opinion of Dr. H.S. appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom, supra.

Finally, the Board notes that there is no medical evidence which demonstrates the Veteran's diagnosed schizophrenia or any other acquired psychiatric disorder is not related to his military service.  The Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, the competent and probative evidence of record indicates the Veteran's acquired psychiatric disorder is related to his military service.  Hickson element (3), medical nexus, has accordingly been satisfied.

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for an acquired psychiatric disorder, is granted.


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by schizophrenia, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


